      Case 21-01080-jw Doc 3-1 Filed 04/19/21 Entered 04/19/21 11:15:55                                Desc BNC
                  PDF Notice (All parties/cr: Notice Recipients Page 1 of 1
                                                 Notice Recipients
District/Off: 0420−2                   User: admin                       Date Created: 4/19/2021
Case: 21−01080−jw                      Form ID: pdf02                    Total: 2


Recipients of Notice of Electronic Filing:
aty         Christine E Brimm          cbrimm@bartonbrimm.com
                                                                                                          TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Epic Arcades SC, LLC      1410 North Ocean Blvd.    Suite 103 & 202      Myrtle Beach, SC 29557
                                                                                                          TOTAL: 1
